DETAILED ACTION
Claims 16-21 and 24-37 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under DE102017115739 filed on 7/13/2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Baumann Reference (US 2015/0185414 A1) and the Cheung et al Reference (US 2010/0217080 A1).

Baumann relates to an endoscope, exoscope or microscope, including an optical fibre bundle for transmitting light from the proximal end to the distal end, the optical fibre bundle showing a contiguous bundle at the proximal end and a plurality of partial bundles or else individual fibres at the distal end. All or some of the individual-light sources arranged in an array-shaped manner are selectively activated, in particular in a sequential manner, and at least one optical detector, which may be realized by means of e.g. a camera or a simple photo-sensor or a photodiode, is used to log which one of the various partial bundles at the distal end of the optical fibre bundle emits light (See Baumann Abstract, [0014]).
Cheung teaches a disposable illumination sheaths as a sterile barrier between an imaging device and a patient. Can generally be usable with any imaging system known in the art, for example, an endoscopic imaging system, and can be designed to cover and/or enclose portions of the imaging device see Cheung Abstract and [0044]).

The following is an examiner's statement of reasons for allowance: neither Baumann, Cheung, nor other relevant art or combination of relevant art, teaches a method for imaging, comprising: providing an imaging instrument including: a shaft; an optical fiber bundle extending between a proximal end and a distal end of the shaft; a lens system configured to transmit an image of a field of view from the distal end of the shaft to the proximal end of the shaft; a light source configured to be coupled to a proximal end of the optical fiber bundle, the light source including a plurality of individual light sources with respective individual illumination fields that collectively define an illumination field of the light source, the illumination field having a different dimension than the field of view; and a camera configured to capture an image of the field of view after transmission by the lens system; and an adjustment element configured to be actuated to change the field of view; actuating the adjustment element to thereby change the field of view relative to the illumination field of the light source; performing a sequence of steps including: selectively activating and deactivating the individual light sources of the light source; detecting changes in the image captured by the camera during the step of selectively actuating and deactivating the individual light sources; Serial No. 16/933,383 Response to Non-Final Office Action Page 3 based on the detected changes, 
Further, the following is another examiner's statement of reasons for allowance: neither Baumann, Cheung, nor other relevant art or combination of relevant art, teaches a method for imaging, comprising: providing an imaging instrument including: a shaft; a lens system configured to transmit an image of a field of view from the distal end of the shaft to the proximal end of the shaft; a light source configured to be coupled to a proximal end of the optical fiber bundle, the light source including a plurality of individual light sources with respective individual illumination fields that collectively define an illumination field of the light source, the illumination field having a different dimension than the field of view; and a camera configured to capture an image of the field of view after transmission by the lens system; and an adjustment element configured to be actuated to change the field of view relative to the illumination field of the light source; selectively activating and deactivating the individual light sources of the light source; detecting changes in the image captured by the camera during the step of selectively actuating and deactivating the individual light sources; based on the detected changes, identifying individual light sources, among the plurality of individual light sources, that have individual illumination fields overlapping the field of view; and fully activating all of the identified individual light sources and at least partially deactivating all other individual light sources of the light source, wherein the detecting step involves detecting color changes in the image captured by the camera.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483